--------------------------------------------------------------------------------

Exhibit 10.19(a)

AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED GRANTOR TRUST AGREEMENT


This Agreement and Amendment No. 1 (the “Amendment”) to the Trust Agreement (as
defined below) is made effective as of October 25, 2017 (the “Effective Date”),
by and between Minerals Technologies Inc. (the “Company”) and Wilmington Trust,
National Association, as successor trustee (the “Trustee”).


WHEREAS, the Company has (1) adopted two nonqualified deferred compensation
plans, the Minerals Technologies Inc. Supplemental Savings Plan (the
“Supplemental Savings Plan”) and the Minerals Technologies Inc. Supplemental
Retirement Plan (the “Supplemental Retirement Plan”), (2) entered into or
maintains compensation and bonus programs and arrangements for the benefit of
certain employees and (3) entered into or maintains or may otherwise have
obligations with respect to, compensation, bonus, employment and similar plans,
programs, arrangements and agreements for the benefit of certain employees,
payments and distributions under which may be limited or delayed by reason of
limitations imposed by the Internal Revenue Code of 1986, as amended (the
“Code”) (such plans, programs, arrangements and agreements described in clauses
(1), (2) and (3) immediately preceding are referred to herein collectively as
the “Plans”); and


WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Plans with respect to the individuals participating in such Plans; and


WHEREAS, the Company maintains a grantor trust (the “Trust”) and has contributed
to the Trust assets that are held in accordance with the Amended and Restated
Grantor Trust Agreement dated April 1, 2010, by and between the Minerals
Technologies Inc. and Wilmington Trust Company (as heretofore amended, as
applicable, the “Trust Agreement”); and


WHEREAS, pursuant to an assignment of the Trust Agreement by Wilmington Trust,
National Association to Matrix Trust Company (f/k/a MG Trust Company d/b/a
Matrix Trust Company), Matrix Trust Company became Trustee as of the close of
business on April 10, 2015; and


WHEREAS, the Trust Agreement provides that the Trust Agreement may be amended by
a written instrument executed by the Company and the Trustee in accordance with
the terms thereof; and


WHEREAS, in accordance therewith, the Company has removed Matrix Trust Company
as Trustee and appoints Wilmington Trust, National Association as the successor
trustee and Wilmington Trust, National Association accepts such appointment as
of the Effective Date.


NOW, THEREFORE, on and after the Effective Date, all references to the “Trustee”
in the Trust Agreement shall mean and refer to Wilmington Trust, National
Association.



A.
The parties hereby agree that the Trust Agreement is amended as follows,
effective as of the date set forth above:

 

--------------------------------------------------------------------------------

1.
In Section 2(a), the fourth sentence is amended to read as follows:

 
“The Company shall on a timely basis provide the Trustee with written
instructions for the reporting and withholding of any federal and state taxes
that may be required to be reported and withheld with respect to any amount paid
under the Trust Agreement and the Trustee shall comply with such written
instructions and shall pay any taxes withheld to the appropriate taxing
authorities.”



2.
Section 5(b) shall be replaced with the following:



As directed by the Company prior to a Change of Control, the Trustee is
specifically authorized to invest idle, or otherwise uninvested cash in, among
other things, money market instruments, short term US government securities and
money market funds.  Following a Change in Control, the Trustee shall have sole
discretion to invest idle, or otherwise uninvested cash.



3.
In Section 13(f), the Trustee address shall be amended as follows:



Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Institutional Retirement Services – Client Services Manager
Telephone Number: (302) 651-8600
Facsimile Number (302) 427-4663



B.
The Company herby represents and warrants that no Change in Control has occurred
as of the effective date hereof.




C.
Except as expressly amended herein, the Trust Agreement shall continue in full
force and effect with the new Trustee.



IN WITNESS WHEREOF, the Company and the Trustee have caused this Amendment to be
executed by their duly authorized representatives on the dates set forth below:



  MINERALS TECHNOLOGIES INC.    
By:
/s/ Thomas Meek   Name: Thomas Meek   Title: Senior VP, General Counsel and
Secretary

 

 
Date:  10/25/17
     
WILMINGTON TRUST, N.A.
       
By: 
/s/ Patricia A. Hohensee  
Name: Patricia A. Hohensee
 
Title: Asst. Vice President
     
Date:  October 26, 2017

 
 

--------------------------------------------------------------------------------